                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN J. BARNOCKY, JR.,                      :   CIVIL ACTION NO. 1:19-CV-1658
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
E. BRADLEY, et al.,                         :
                                            :
                    Defendants              :

                                  MEMORANDUM

      Plaintiff John Barnocky (“Barnocky”), an inmate confined at the United

States Penitentiary, Canaan, Pennsylvania (“USP-Canaan”), initiated this civil

rights action pursuant to 28 U.S.C. § 1331. (Doc. 1). Along with the complaint,

Barnocky filed a motion (Doc. 7) for leave to proceed in forma pauperis. Our

preliminary review of the complaint reveals that Barnocky fails to provide the

defendants with adequate notice of the nature of the claims against them in

violation of Federal Rule of Civil Procedure 8(a). Our review also reveals that

Barnocky improperly includes unrelated claims against multiple defendants in

violation of Rule 20(a)(2). Mindful of the wide latitude given to pro se plaintiffs,

we will provide Barnocky an opportunity to correct these pleading errors by filing

an amended complaint which strictly complies with Rule 8 and Rule 20.

I.    Factual Background & Procedural History

      Barnocky commenced this action with the filing of a pro se complaint (Doc. 1)

on September 26, 2019. In his complaint, Barnocky documents various encounters

with, and perceived mistreatment by, 23 different defendants at USP-Canaan from
March 5 through August 28, 2019. (See id.) Barnocky’s complaint includes 18

enumerated paragraphs, styled as “claims,” which briefly describe events and

concerns that Barnocky says he “chose to keep track of . . . over 6 months.” (Id.

at 13). In the section of the form civil-rights complaint asking Barnocky to identify

which constitutional rights he believes the defendants have violated, Barnocky

replies: “First and Eighth Amendment Rights, Right to proper Medical care, Right

to be free from threats against my life & safety from Guards, Right to use the Law

Library and have Legal Books, Right to use the phone, Right to get Hygiene

Supplies.” (Id. at 4).

II.   Discussion

      Federal Rule of Civil Procedure 8 establishes the general rules of pleading.

See FED. R. CIV. P. 8. Rule 8(a) requires a pleading to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P.

8(a)(2). Rule 8(d)(1) speaks to factual allegations, requiring that “[e]ach allegation

. . . be simple, concise, and direct.” FED. R. CIV. P. 8(d)(1). These rules task the

plaintiff to provide “the defendant notice of what the . . . claim is and the grounds

upon which it rests.” Phillips v. County of Allegheny, 515 F.3d 224, 232 (3d Cir.

2008) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). This standard

requires more than legal labels and conclusory assertions: a complaint must include

enough facts to “raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555.

      Barnocky’s complaint fails to meet these basic pleading requirements. The

complaint is relatively concise. The problem is that the factual narrative spans

                                            2
nearly 6 months and involves a cast of nearly two dozen correctional officers and

prison officials. While some of the “claims” arguably provide sufficient factual

detail to satisfy Rule 8, (see, e.g., Doc. 1 at 9 (describing incident involving alleged

denial of medical care on March 5, 2019), most of the enumerated paragraphs offer

nothing more than an abbreviated and disconnected summary of isolated events.

Claim 9 is illustrative, alleging in a single sentence that “J. Roman and K. McCarthy

opened sealed legal mail stop[p]ed at cell & told my celly to read my mail, also told

Dr. Vogt – Psychology – I was talking about him?” Dr. Vogt is a witness to all these

claims.” (Id. at 10).

       Some of the purported “claims” fail to identify the allegedly responsible

defendant at all. Claim 4, for example, vaguely asserts: “3-27-19 put in paper –

changed diet to common fare – got sick – Fear of being poisoned (on-camera)

witness Larry D. Silmon.” (Id.) Claim 8 states only “5-9-19 – (subpoenaed phone

call).” (Id.) And Claim 14 avers that an unnamed “C.O.” refused Barnocky phone

privileges and that his diet “was changed to common fare because I believe they

were poisoning my food.” (Id. at 11). As to six defendants—A.W. Eckert, Captain

J. Berkihsher, Dr. Mowatt, Lieutenant Weaver, Unit Manager Johnson, and Case

Manager Farrarah—the complaint offers no allegations whatsoever.

       In addition, the complaint does not identify the legal theory supporting

the individual “claims.” Rather, it lists a hodgepodge of alleged violations—“First

and Eighth Amendment Rights, Right to proper Medical care, Right to be free from

threats against my life & safety from Guards, Right to use the Law Library and have

Legal Books, Right to use the phone, Right to get Hygiene Supplies”—but fails to

                                            3
clearly link those theories to any of the 23 named defendants. (See id. at 4). In sum,

Barnocky’s complaint “l[eaves] the defendants having to guess what of the many

things discussed” constitute causes of action, the legal theory on which those causes

may rest, and the defendants against whom each cause is lodged. See Binsack

v. Lackawanna Cty. Prison, 438 F. App’x 158, 160 (3d Cir. 2011) (nonprecedential).

Barnocky’s complaint thus fails to comply with Rule 8.

      The lack of clarity in Barnocky’s complaint causes an additional problem.

Rules 18 and 20 of the Federal Rules of Civil Procedure explain the circumstances

in which multiple claims and multiple defendants may be joined. Rule 18 states

that a party “may join . . . as many claims as it has against an opposing party.” FED.

R. CIV. P. 18(a). Thus, when an action involves only one defendant, a plaintiff may

assert every claim he has against that defendant, regardless of whether the claims

are factually or legally related to one another, subject only to the limits of federal

subject-matter jurisdiction. See 7 CHARLES ALAN WRIGHT & ARTHUR MILLER, ET AL.,

FEDERAL PRACTICE & PROCEDURE § 1582 (3d ed. 2019); see also FED. R. CIV. P. 18(a).

      When a plaintiff seeks to assert claims against multiple defendants, however,

Rule 20 also comes into play. See WRIGHT & MILLER, supra, § 1655. Rule 20 governs

permissive joinder of parties and explains that a plaintiff may only join multiple

defendants in a single case if (1) “any right to relief is asserted against them jointly,

severally, or in the alternative with respect to or arising out of the same transaction,

occurrence, or series of transactions or occurrences,” and (2) “any question of law

or fact common to all defendants will arise in the action.” FED. R. CIV. P. 20(a)(2).

In other words, notwithstanding the broad joinder-of-claims language of Rule 18(a),

                                            4
a plaintiff may join multiple defendants in a single complaint only if he asserts at

least one claim linking all defendants that (1) arises out of the same transaction or

occurrence and (2) involves a common question of law or fact. Id.; WRIGHT &

MILLER, supra, § 1655. That is, there must be at least one common claim against all

named defendants. Once a plaintiff satisfies this requirement, he may invoke Rule

18 to assert “as many claims as [he] has” against one or more defendants, even if

those additional claims are unrelated to the common claim linking all defendants.

See FED. R. CIV. P. 18(a); WRIGHT & MILLER, supra, § 1655.

      Barnocky’s complaint violates Rule 20. The court is unable to discern a

single claim in the complaint which properly links all defendants. For example,

there is no obvious connection between Barnocky’s only reference to Dr. Norcross,

who allegedly instructed him to “go to pill line and take [his] medication,” (Doc. 1

at 9), and the balance of his allegations concerning correctional officers allegedly

interfering with his legal mail, damaging his personal effects, or “harassing” him

more generally. Nor is there an apparent relationship between Barnocky’s only

claim against Correctional Officer Porter—that he called Barnocky names and put

him in “paper clothes” in March 2019, (see id. at 10)—and his allegations against

the rest of the defendants. And as noted above, Barnocky’s complaint contains no

allegations as to named defendants A.W. Eckert, Captain J. Berkihsher, Dr. Mowatt,

Lieutenant Weaver, Unit Manager Johnson, and Case Manager Farrarah. Under

Rule 20, these disconnected and unrelated claims against multiple defendants

cannot stand.




                                           5
       Noncompliance with Rule 20 is particularly problematic in cases under the

Prison Litigation Reform Act of 1995 (“PLRA”). The PLRA substantially changed

judicial treatment of prisoner civil rights actions. Specifically, under the PLRA, the

full filing fee must ultimately be paid in a non-habeas action. Allowing a prisoner

to include a plethora of independent claims in a civil action without making the

required connection among joined defendants under Rule 20 would circumvent

the filing fee requirement of the PLRA.

III.   Conclusion

       We will afford Barnocky the opportunity to amend the complaint to comply

with the Federal Rules of Civil Procedure. Any amended complaint must comply

with both Rule 8 and Rule 20, as detailed above. The amended complaint must

more clearly state the basis for the claims lodged against each defendant. See FED.

R. CIV. P. 8(a). If Barnocky’s amended complaint names more than one defendant,

the pleading must identify at least one common cause of action against all of them.

See FED. R. CIV. P. 20(a)(2). To the extent Barnocky believes he has been subjected

to a violation of his rights by a defendant unable to be joined in this case, Barnocky

must file separate complaints addressing the separate occurrences. An appropriate

order shall issue.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:    November 26, 2019
